DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected medical device/method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/07/2021. Furthermore, Applicant has cancelled claims 13-20 and added new claims 21-28.
Claim Objections
Claims 1-12 and 23-25 are objected to because of the following informalities:
Claim 1 line 7 “an ability expand” should read “an ability to expand”. Claims 2-12 are objected due to their dependency on claim 1.
Claims 4 and 23 line 1 “wherein each series of slits of is” should read “wherein each series of slits is”
Claims 8, 9, 24, and 25 line 1 “wherein a strut” should read “wherein a strut of the series of struts”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 21 recite the limitation "the expandable section" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Office will interpret “the expandable section” to read “an expandable section.” Claims 2-12 and 22-28 are rejected due to their dependencies on claims 1 and 21, respectively.
Claims 10, 11, 26, and 27 recite the limitation "when the angles" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For example, regarding claims 10 and 11 it is unclear as to if the angles would be the angles necessarily present in the some slits with the diamond shapes, some other angles within other slits, or if the angles would be any angle present at the end of any slit, or if the angles would be every angle present at the end of every slit.  Regarding claims 26 and 27, it is unclear as to what angles are being referred as no possible angles have been recited.  For the purposes of examination, the Office will interpret “when the angles” to read “when angles.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-4, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US PGPub 2004/0026079), hereinafter known as “Johnson.”
With regards to claim 1, Johnson discloses (Figures 1-3B, 7-8) an expandable device 26 (figure 1, Title), comprising: 
a tubular body (fig 1 and 8) including a plurality of series of slits 32 (fig 2, fig 7), each series of slits including a plurality of slits extending substantially longitudinally along the expandable section 28 (slits 32 extend longitudinally along expandable section 28), adjacent slits of the plurality of series of slits spaced apart from slits of circumferentially adjacent series of slits of the plurality of series of slits to define a series of struts 34/36 between the circumferentially adjacent series of slits (fig 2 and 7, slits 32 make up the shape of the struts 24/26), the tubular body, slits 32, and struts 34/36 of the expandable device 26 imparting the expandable device 26 with an ability expand under an expanding force, causing the struts 34/36 to rotate outwardly (struts 34/36 may include various expansion compensation portions 38; paragraph 29; compensation portions 38 may comprise spring segments 40 that facilitate axial expansion of the appropriate strut members 34/36, thus during radial expansion of the device 26, the spring segment 40 may flex, thereby allowing the strut member 36 upon which it is integrated, to contract or expand as necessary, paragraph 30) and the expandable device 26 to plastically deform in such a way that the expandable device 26 maintains an expanded state upon removal of the expanding force (this torsional deformation of the struts 36, being either plastic or elastic, allows the device 26 to radially expand while struts 34 substantially maintain the original axial length of the device 26, paragraph 32).  
	With regards to claim 3, Johnson discloses wherein the series of slits 32 are arranged around a circumference of the expandable section 28 along a plurality of generators of the circumference of the 
	With regards to claim 4, Johnson discloses wherein each series of slits 32 of is longitudinally offset relative to an adjacent series of slits of the plurality of series of slits (see figure 2; each series of slits 32 are arranged around a circumference of the expandable section 28, therefore offset longitudinally).  
  	With regards to claim 21, Johnson discloses (Title and Figures 1-3B and 7-8) an expandable device 26, comprising: 
a tubular body (fig 1 and 8) including a plurality of series of slits 32 (fig 2 and 7), each series of slits including a plurality of slits extending substantially longitudinally along the expandable section 28 (slits 32 extend longitudinally along expandable section 28), adjacent slits of the plurality of series of slits spaced apart from slits of circumferentially adjacent series of slits of the plurality of series of slits to define a series of struts 34/36 between the circumferentially adjacent series of slits (fig 2 and 7, slits 32 make up the shape of the struts 24/26), the tubular body, slits 32, and struts 34/36 of the expandable device 26 enabling placement of the expandable device in a plastically deformed 3SLC_5648685.2expanded state in which the struts are rotated outwardly about longitudinal axes of the struts and edges of the struts are oriented radially outward (struts 34/36 may include various expansion compensation portions 38; paragraph 29; compensation portions 38 may comprise spring segments 40 that facilitate axial expansion of the appropriate strut members 34/36, thus during radial expansion of the device 26, the spring segment 40 may flex, thereby allowing the strut member 36 upon which it is integrated, to contract or expand as necessary, paragraph 30; this torsional deformation of the struts 36, being either 
	With regards to claim 23, Johnson discloses wherein each series of slits 32 of is longitudinally offset relative to an adjacent series of slits of the plurality of series of slits (see figure 2; each series of slits 32 are arranged around a circumference of the expandable section 28, therefore offset longitudinally).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-11, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Globerman et al. (US PGPub 2005/0143827), hereinafter known as “Globerman.”
With regards to claims 2, 5-7, and 22, Johnson discloses the device as claimed in claim 1 and 21. Johnson further discloses wherein the each slit of the plurality of slits 32 of the series of slits 32 of the plurality of series of slits 32 has a diamond shape defining an opening through the expandable section, and further wherein at least some slits of the plurality of slits of the series of slits of the plurality of series of slits have double diamond shapes (see annotated figure 3B below).

    PNG
    media_image1.png
    386
    450
    media_image1.png
    Greyscale

Johnson is silent wherein the outer surface of the expandable device is substantially smooth when the expandable device is in an unexpanded state.
However, in the same field of endeavor, Globerman teaches (Figures 1-2D) wherein the outer surface of the expandable device is substantially smooth when the device is in an unexpanded state (paragraph 393 – spacer 20 has a smooth surface).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Johnson to include the smooth outer surface of Globerman for the purpose of having less prone to fracture and/or micro-fracture propagation (paragraph 393 of Globerman).
With regards to claims 8-11, Johnson/Globerman disclose the device as claimed in claim 5. Johnson further discloses the strut members 34/36 contracting or expanding as necessary (paragraph 30) and in paragraph 32 - compensation portions 38 may comprise rotational segments 42 disposed along respective strut members 36. Rotational segments 42 also substantially reduce axial contraction of 
Johnson/Globerman are silent to wherein a strut begins to rotate upon increasing angles that define ends of slits that define the strut by at least about 15 degrees, 5 degrees; wherein the expandable device will plastically deform when the angles that define the ends of the slits that define the strut are increased by at least about 25 degrees, 40 degrees.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Johnson/Globerman to have the increasing angles as claimed since it has been held that “where the only difference between the prior art and the claims was a recitation of relative angle dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Johnson/Globerman would not operate differently with the claimed angle and since Johnson does disclose contraction/expansion of the strut members as necessary (paragraph 30 of Johnson).
Furthermore, the position of obviousness is supported as "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); Smith v. Nichols, 88 U.S. 112, 118-19 In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
Claims 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Hess et al. (US Patent 5,545,210), hereinafter known as “Hess.”
With regards to claim 12 and 28, Johnson discloses the device as claimed in claims 1 and 21. Johnson is silent to carrying a medicament on an interior surface or an edge of at least one strut. 
However, in the same field of endeavor, Hess teaches wherein the stent can be surface treated and/or coated with any suitable material such as polymeric material found to be beneficial in providing a surface finish which minimizes thrombogenicity. If desired, the coating could also incorporate additives for drug delivery or other medical purposes (Col 7 lines 53-58).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Johnson to include carrying a medicament on an interior surface or an edge of at least one strut for the purpose of minimizing thrombogenicity or drug delivery or for medical purposes (Col 7 lines 53-56 of Hess).
Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson.
With regards to claims 24-27, Johnson discloses the device as claimed in claim 21. Johnson further discloses the strut members 34/36 contracting or expanding as necessary (paragraph 30) and in paragraph 32 - compensation portions 38 may comprise rotational segments 42 disposed along respective strut members 36. Rotational segments 42 also substantially reduce axial contraction of the device 26 (FIG. 1), as a whole, upon radial expansion thereof. Indeed, during expansion, the exemplary 
Johnson is silent to wherein a strut begins to rotate upon increasing angles that define ends of slits that define the strut by at least about 15 degrees, 5 degrees; wherein the expandable device will maintain the plastically deformed expanded state when the angles that define the ends of the slits that define the strut are increased by at least about 25 degrees, 40 degrees.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Johnson to have the increasing angles as claimed since it has been held that “where the only difference between the prior art and the claims was a recitation of relative angle dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Johnson would not operate differently with the claimed angle and since Johnson does disclose contraction/expansion of the strut members as necessary (paragraph 30 of Johnson).
Furthermore, the position of obviousness is supported as "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        01/10/2022

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771